Citation Nr: 0842282	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  06-32 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for right carpal tunnel 
syndrome and tendinitis to include as secondary to gunshot 
wound of the back and right shoulder with retained metallic 
fragments in the right shoulder.  

2.  Entitlement to an increased rating for gunshot wound of 
the back and right shoulder with retained metallic fragments 
in the right shoulder, currently rated as 10 percent 
disabling.

3.  Entitlement to an increased (compensable) rating for 
hearing loss of the left ear.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs





ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION


The veteran served on active duty from April 1967 to 
September 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With regard to the issue of service connection for right 
carpal tunnel syndrome and tendinitis to include as secondary 
to gunshot wound of the back and right shoulder with retained 
metallic fragments in the right shoulder, the veteran has not 
been sent proper notice in compliance with the Veterans 
Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326.

The veteran has claimed secondary service connection.  
Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.   38 C.F.R. § 3.310(a).   With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the United States Court of 
Appeals for Veterans Claims (Court) has held that there must 
be evidence sufficient to show that a current disability 
exists and that the current disability was either caused by 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, 
when aggravation of a nonservice-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).

The Board notes that the veteran has been afforded a VA 
examination to include a VA medical opinion.  However, there 
was no information provided regarding aggravation.  Thus, the 
claim should be returned to the VA examiner, if available, 
for an addendum on that matter.  If the VA examiner is 
unavailable, the veteran should be afforded another VA 
examination.  

With regard to the two increased rating issues, both matters 
were denied in the November 2004 rating decision.  A notice 
of disagreement was received as to the service connection 
issue noted above as well as these two increased rating 
issues in October 2004.  As such, a statement of the case 
must be issued.  The failure to issue a statement of the case 
is a procedural defect requiring a remand.  Manlincon v. West 
12 Vet. App. 238 (1999).  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority as to 
the issue of service connection for right 
carpal tunnel syndrome and tendinitis to 
include as secondary to gunshot wound of the 
back and right shoulder with retained 
metallic fragments in the right shoulder.  
See, e.g., Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); VAOPGCPREC 7-2004 (July 16, 
2004); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  A notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; and 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide

2.  Refer the claims file back to the 
examiner who conducted the August 2004 VA 
muscle examination for an addendum.  

The examiner should opine as to the 
medical probabilities (less likely than 
not; at least as likely as not; or more 
likely than not) that any current right 
carpal tunnel syndrome and tendinitis is 
permanently aggravated by the veteran's 
gunshot wound of the back and right 
shoulder with retained metallic fragments 
in the right shoulder.

If that examiner is unavailable, schedule 
the veteran for a VA examination.  The 
claims file must be made available to the 
examiner and the examiner should indicate 
in his/her report whether or not the 
claims file was reviewed.  Any indicated 
tests, including X-rays if indicated, 
should be accomplished.  Based on a 
review of the claims file and any 
examination findings, the examiner should 
state the medical probabilities (less 
likely than not; at least as likely as 
not; or more likely than not) that any 
current right carpal tunnel syndrome and 
tendinitis disability is proximately due 
to, or the result of, the service-
connected gunshot wound of the back and 
right shoulder with retained metallic 
fragments in the right shoulder.  The 
examiner should also opine as to the 
medical probabilities (less likely than 
not; at least as likely as not; or more 
likely than not) that any current right 
carpal tunnel syndrome and tendinitis is 
permanently aggravated by the veteran's 
service-connected gunshot wound of the 
back and right shoulder with retained 
metallic fragments in the right shoulder.  

The examiner providing the opinion should 
provide a complete rationale for all 
opinions expressed and conclusions 
reached.  

3.  The AMC should then readjudicate the 
issue of service connection for right carpal 
tunnel syndrome and tendinitis disability to 
include as secondary to service-connected 
gunshot wound of the back and right shoulder 
with retained metallic fragments in the right 
shoulder claim on appeal in light of all of 
the evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to this 
issue, and afforded a reasonable period of 
time within which to respond thereto.

4.  The veteran should be sent a 
statement of the case as to the issues of 
increased ratings for (1) gunshot wound 
of the back and right shoulder with 
retained metallic fragments in the right 
shoulder, currently rated as 10 percent 
disabling; and (2) hearing loss of the 
left ear, currently rated as noon-
compensable, in accordance with 38 
U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 
19.30.  If the veteran perfects his 
appeal by submitting a timely and 
adequate substantive appeal on either of 
these issues, then the claim on the 
appealed issue(s) should be returned to 
the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).

